 



Exhibit 10.4
TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE MARCH 1, 2007
between
PHILADELPHIA INSURANCE COMPANY
And
PHILADELPHIA INDEMNITY INSURANCE COMPANY
BALA CYNWYD, PENNSYLVANIA, USA
(hereinafter called the “Reinsured”)
by
THE UNDERWRITERS AT LLOYD’S
who are signatories hereto, each for the
proportion underwritten and not one for another
(hereinafter called the “Reinsurers”)
Under the terms of this Contract the above Reinsurers agree to assume
an 80.00% share
of the liability described in the attached Contract and, as consideration, the
above Reinsurers shall receive an 80.00% share of the premium named therein.
Signed in London, England, this 31st day of May, 2007.
The share attaching to this Contract is subscribed by the Underwriters, Members
of the Syndicates the definitive numbers of which and the proportions reinsured
are contained in the schedule attached.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



 

SIGNING SCHEDULE
Attaching to and forming part of Towers Perrin No. G26004.07
Now Know Ye that We the Underwriters, Members of the Syndicates whose definitive
numbers in the after-mentioned List of Underwriting Members of Lloyd’s are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrators, and in respect of his due
proportion only, to pay or make good to the Assured or to the Assured’s
Executors or Administrators or to indemnify him or them against all such loss,
damage or liability as herein provided, such payment to be made after such loss,
damage or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Members of Lloyd’s referred to above shows their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of this policy, bears the number specified in the attached Table and is
available for inspection at Lloyd’s Policy Signing Office by the Assured or his
or their representatives and a true copy of the material parts of the said List
certified by the General Manager of Lloyd’s Policy Signing Office will be
furnished to the Assured on application.
In Witness whereof the General Manager of Lloyd’s Policy Signing Office has
subscribed his name on behalf of each of us.
LLOYD’S POLICY SIGNING OFFICE,



Definitive Numbers of Syndicates and Amount,
Percentage or Proportion of the Total Sum
insured hereunder shared between the
Members of those Syndicates.
R.C. TOWNSEND
General Manager
     SEVERAL LIABILITY NOTICE
The subscribing reinsurers’ obligations under contracts of reinsurance to which
they subscribe are several and not joint and are limited solely to the extent of
their individual subscriptions. The subscribing reinsurers are not responsible
for the subscription of any co-subscribing reinsurer who for any reason does not
satisfy all or part of its obligations.
LSW1001 (Reinsurance) 08/94

          BUREAU REFERENCE 61797 31/05/07       BROKER NUMBER 0868          
PROPORTION   SYNDICATE   UNDERWRITER’S %       REFERENCE           50.00   2003
  NP8000137736 20.00   2791   J1107GG03193 10.00   2987   FC881QO7A000          
TOTAL LINE   No. OF SYNDICATES     80.00   3                   THE LIST OF
UNDERWRITING MEMBERS         OF LLOYD’S IS IN RESPECT OF 2007         YEAR OF
ACCOUNT    

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



 

and signed in Bala Cynwyd, Pennsylvania, this 24th day of August, 2007.

            PHILADELPHIA INSURANCE COMPANY
And
PHILADELPHIA INDEMNITY INSURANCE COMPANY
      BY:   /s/ CHRISTOPHER MAGUIRE         TITLE: EXECUTIVE VICE PRESIDENT AND
          CHIEF UNDERWRITING OFFICER             

TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE MARCH 1, 2007
between
PHILADELPHIA INSURANCE COMPANY
And
PHILADELPHIA INDEMNITY INSURANCE COMPANY
BALA CYNWYD, PENNSYLVANIA, USA
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



 

PHILADELPHIA INSURANCE COMPANY
And
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania, USA
TERRORISM CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
INDEX

         
Article I
  BUSINESS COVERED   PAGE 1
Article II
  COMMENCEMENT AND TERMINATION   PAGE 2
Article III
  REINSURANCE COVERAGE   PAGE 2
Article IV
  EXCLUSIONS   PAGE 4
Article V
  REINSURANCE PREMIUM   PAGE 6
Article VI
  DEFINITION OF LOSS OCCURRENCE   PAGE 7
Article VII
  NET RETAINED LINES   PAGE 7
Article VIII
  REVIEW   PAGE 8
Article IX
  REPORTS, LOSS AND LOSS SETTLEMENTS   PAGE 10
Article X
  LOSS EXCESS OF POLICY LIMITS   PAGE 11
Article XI
  ORIGINAL CONDITIONS   PAGE 12
Article XII
  ERRORS AND OMISSIONS   PAGE 12
Article XIII
  CURRENCY   PAGE 13
Article XIV
  FEDERAL EXCISE TAX AND OTHER TAXES   PAGE 13
Article XV
  ACCESS TO RECORDS   PAGE 13
Article XVI
  RESERVES   PAGE 14
Article XVII
  SERVICE OF SUIT   PAGE 17
Article XVIII
  ARBITRATION   PAGE 18
Article XIX
  INSOLVENCY   PAGE 22
Article XX
  CLAIMS COOPERATION   PAGE 22
Article XXI
  CONFIDENTIALITY   PAGE 23
Article XXII
  LATE PAYMENTS   PAGE 23
Article XXIII
  OFFSET   PAGE 25
Article XXIV
  SPECIAL TERMINATION   PAGE 25
Article XXV
  TERRORISM RECOVERY — TERRORISM RISK INSURANCE ACT OF 2002   PAGE 27
Article XXVI
  VARIOUS OTHER TERMS   PAGE 28
Article XXVII
  INTERMEDIARY   PAGE 30

     ATTACHMENT
     SCHEDULE A — TARGET AREA ZIP CODES
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



1.

PHILADELPHIA INSURANCE COMPANY
And
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania, USA
(hereinafter referred to as the “Reinsured”)
TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
(hereinafter referred to as the “Contract”)
ARTICLE I — BUSINESS COVERED
     A. This Contract applies to losses occurring during its term on all Covered
Policies, except as hereinafter excluded, classified by the Reinsured as
Property or Casualty, that are in force at the inception of, or written with a
Policy period (new or renewal) that is effective during the term of this
Contract.
     B. The term “Covered Policies”, whenever used herein, shall mean all
binders, policies, contracts, certificates and other obligations, whether oral
or written, of insurance or reinsurance written and classified for the annual
statement lines as indicated:

                      Check   Line of Business   Check   Line of Business  
Check    
 
  Inland Marine       Other Casualty        
 
  Commercial Property   x   Professional Liability   x    
 
  Personal Lines; however, Personal Automobile shall be excluded       Wet
Marine        
 
  Liability   x   Other lines of business       Line of Business (to be filled
in as applicable)
 
  Umbrella Liability   x            

Covered Policies hereunder shall be written on standard industry policy forms of
the line(s) of business indicated and which include cover for Acts of Terrorism.
Forms substantially similar to ISO forms shall be deemed approved. Policy forms
broader than the forms customarily used for the lines of business written by the
Reinsured will be submitted for the Reinsurers’ prior review and approval. Any
material changes made to such forms shall be subject to prior notice as set
forth in the Article entitled “Review”.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



2.

ARTICLE II — COMMENCEMENT AND TERMINATION
     This Contract shall incept at 12:01 a.m., Eastern Standard Time, March 1,
2007 and shall remain in force until 12:01 a.m., Eastern Standard Time, March 1,
2009 (“Contract Term”). The first twelve (12) month period of March 1, 2007
through February 29, 2008, both days included, shall be deemed a “Contract
Period”. Each subsequent twelve (12) month period during the Contract Term shall
be deemed a separate Contract Period. Should this Contract terminate while a
Loss Occurrence is in progress, the entire loss arising out of the Loss
Occurrence shall be subject to this Contract.
ARTICLE III — REINSURANCE COVERAGE
Part One — Acts of Terrorism
Section I (applicable to Loss Occurrence covered in conjunction with TRIA/
TRIEA)
     A. With respect to losses occurring during the Contract Term on Covered
Policies that are Business Covered (including, for the avoidance of doubt, lines
of business that are Covered Policies hereunder, but not covered lines under
TRIA/TRIEA), the Reinsurers shall be liable to, indemnify and reinsure the
Reinsured for each and every Loss Occurrence that is a Certified Act of
Terrorism, as defined and certified in accordance with TRIA and as amended by
TRIEA, for 100% of the excess Net Loss above an initial Net Loss to the
Reinsured of USD10,000,000 each and every Loss Occurrence; but the Reinsurers
shall not be liable for more than USD50,000,000 of Net Loss for each and every
such Loss Occurrence.
     B. “Certified Act(s) of Terrorism” means any act that is certified by the
Secretary of the Treasury in concurrence with the Secretary of State and the
Attorney General of the United States pursuant to the Federal Terrorism Risk
Insurance Act (“TRIA”) as amended by the Terrorism Risk Insurance Extension Act
(“TRIEA”):
Section II (applicable to Loss Occurrence not covered in conjunction with TRIA/
TRIEA)
     A. With respect to losses occurring during the Contract Term on Covered
Policies that are Business Covered, the Reinsurers shall be liable to, indemnify
and reinsure the Reinsured for each and every Loss Occurrence that results from
an Act of Terrorism that is not a Certified Act of Terrorism (“Non-Certified Act
of Terrorism”), for 100% of the excess Net Loss above an initial Net Loss to the
Reinsured of USD10,000,000 each and every Loss Occurrence; but the Reinsurers
shall not be liable for more than USD50,000,000 of Net Loss for each and every
such Loss Occurrence.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



3.

     B. For the purposes of this Section, an “Act of Terrorism” shall be any act
or preparation in respect of action, designed to influence the government de
jure or de facto of any nation or any political division thereof, or in pursuit
of any political, religious, ideological, or similar purpose to intimidate the
public or a section of the public of any nation by any person or group(s) of
persons whether acting alone or on behalf of or in connection with any
organization(s) or government(s) de jure or de facto, and which:

  (i)   involves violence against one or more persons; or
    (ii)   involves damage to property; or     (iii)   endangers life other than
that of the person committing the action; or     (iv)   creates a risk to health
or safety of the public or a section of the public; or     (v)   involves
physical loss, damage, cost, or expense caused by, contributed to by, resulting
from, or arising out of or in connection with any action in directly responding
to any act of terrorism; or     (vi)   are defined as such in any of the
Reinsured’s policy forms that have been the subject of the Reinsurers’ express
written prior review and approval.

     C. Loss or damage occasioned by riot, strikes, civil commotion, vandalism
or malicious mischief as those terms have been interpreted by United States
Courts to apply to insurance policies shall not be construed to be an “Act of
Terrorism”.
Applicable to both Section I and Section II
     A. The Reinsurers’ liability in respect of excess Net Loss hereunder for
losses occurring during each Contract Period within the Contract Term shall be
limited to USD100,000,000 in the aggregate as respects all Net Loss on Covered
Policies that are Business Covered hereunder as a result of all Loss Occurrences
taking place during each such Contract Period during the Contract Term in
respect of both Section I and Section II combined.
     B. In the event that the Terrorism Insurance Program, (“TIP”) as
established by TRIA and TRIEA terminates, the parties will endeavor to continue
to employ the definitions of “Act of Terrorism” as set forth in Section 1 above,
but for the certification by the Secretary of the Treasury. In the event that
the parties cannot agree on whether such Loss Occurrence is subject to coverage
under Section I or Section II, the decision shall be subject to the Article
entitled “Arbitration” in this Contract and the payment due date shall be
determined by the date of the Panel’s reasoned decision.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



4.

Part Two — Reinsurance Loss
     A. “Net Loss” shall mean the actual loss incurred by the Reinsured under
Business Covered hereunder including (i) sums paid in settlement of claims and
suits and in satisfaction of judgments, (ii) prejudgment interest when added to
a judgment, (iii) all expenses incurred in connection with adjustment, defense,
settlement and litigation of claims and suits, satisfaction of judgments,
resistance to or negotiations concerning a loss (excluding the normal office
expenses of the Reinsured and salaries of the Reinsured) (iv) any associated
Loss Excess of Policy Limits, and (v) any interest on judgments other than
prejudgment interest when added to a judgment.
     B. All salvages, recoveries, payments and reversals or reductions of
verdicts or judgments (net of the cost of obtaining such salvage, recovery,
payment or reversal or reduction of a verdict or judgment) whether recovered,
received or obtained prior or subsequent to loss settlement under this Contract,
including amounts recoverable under other reinsurance, whether collected or not,
shall be applied as if recovered, received or obtained prior to the aforesaid
settlement and shall be deducted from the actual losses sustained to arrive at
the amount of the Net Loss. Nothing in this Article shall be construed to mean
losses are not recoverable until the final Net Loss to the Reinsured finally has
been ascertained.
     C. The Reinsurers shall be subrogated, as respects any loss for which the
Reinsurers shall actually pay or become liable, but only to the extent of the
amount of payment by or the amount of liability to the Reinsurers, to all the
rights of the Reinsured against any person or other entity who may be legally
responsible for damages as a result of said loss. Should the Reinsured elect not
to enforce such rights, the Reinsurers are hereby authorized and empowered to
bring any appropriate action in the name of the Reinsured or its policyholders,
or otherwise to enforce such rights. The Reinsurers shall promptly remit to the
Reinsured the amount of any judgment awarded in such an action in excess of the
amount of payment by, or the amount of liability to, the Reinsurers hereunder.
ARTICLE IV — EXCLUSIONS
     A. This Contract shall not cover any Net Loss arising from Certified Acts
of Terrorism or Non-Certified Acts of Terrorism that results from:

  1.   An act committed as part of the course of a war declared by the Congress
of the United States of America as set forth in Section 102(1)(B)(i) of TRIA as
amended by TRIEA; or     2.   Seizure or illegal occupation; or

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



5.

  3.   Confiscation, requisition, detention, legal or illegal occupation,
embargo, quarantine, or an order of public or government authority which
deprives the insured of the use or value of the property, or arising from acts
of contraband or illegal transportation or illegal trade; or     4.   Contingent
Business Interruption, written as such, unless specially accepted by the
Reinsurers hereon; or     5.   Workers Compensation and Employers Liability,
written as such; or     6.   Pollutants or contaminants whether directly or
indirectly arising from or as consequence of the discharge of pollutants or
contaminants, which pollutants and contaminants shall include but not be limited
to any solid, liquid, gaseous or thermal irritant, contaminant or toxic or
hazardous substance or any substance the presence, existence or release of which
endangers or threatens to endanger the health, safety or welfare of persons or
the environment; or     7.   Electronic attack, including computer hacking or
the introduction of any form of computer virus. Notwithstanding the foregoing,
this Contract will respond to a Loss Occurrence arising from attacks involving
the use of a mobile telephone, remote control, or radio controlled device or any
other electronic device or system or such like in the launch and/or guidance
system and/or firing mechanism and/or detonation of any explosive bomb, weapon
or missile subject always to the other terms and conditions of this Contract; or
    8.   Increased cost occasioned by any Public or Civil Authority’s
enforcement of any ordinance or law regulating the reconstruction, repair or
demolition of any property; or     9   Cessation, fluctuation or variation in,
or insufficiency of, water, gas or electricity supplies and telecommunications
of any type or service; or     10.   Threat or hoax, in the absence of physical
damage due to an act or series of Acts of Terrorism; or     11.   Burglary,
house — breaking, theft or larceny or caused by any person taking part therein;
or

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



6.

  12.   Extra Contractual Obligation. “Extra Contractual Obligation” means
liabilities, other than a Loss Excess of Policy Limits, that are not covered
under any other provision of this Contract and which arise from the handling of
any claim on Business Covered hereunder by reason of alleged or actual
negligence, gross negligence, fraud, or bad faith on the part of the Company.

     B. This Contract shall not cover any Net Loss arising from any part of
Non-Certified Acts of Terrorism that results from a loss occasioned directly or
indirectly by war or invasion (whether war be declared or not), hostile acts of
sovereign or government entities, civil war, rebellion, revolution,
insurrection, civil commotion assuming the proportions of or amounting to an
uprising, military or usurped power or martial law or confiscation by order of
any Government or public authority.
ARTICLE V— REINSURANCE PREMIUM
Part One — Basic Annual Premium
     A. As premium for the reinsurance provided hereunder, the Reinsured shall
pay the Reinsurers a flat premium of USD3,625,000 for each full year Contract
Period.
     B. The Reinsured shall pay the Reinsurers a premium of USD7,250,000 in four
(4) equal installments of USD1,812,500 on March 1, 2007, September 1, 2007,
March 1, 2008, and September 1, 2008.
Part Two — Reinstatement Premium
     A. Each claim hereunder shall reduce the amount of the Reinsurers’
liability from the time of the Loss Occurrence by the sum paid, but the sum so
reduced shall be reinstated immediately from the time of the Loss Occurrence,
provided that only one such full reinstatement for both sections combined shall
be available in each Contract Period.
     B. For each amount so reinstated, the Reinsured agrees to pay an additional
premium calculated by multiplying 100% of the annual reinsurance premium earned
hereon by the percentage that the amount reinstated bears to the limit (i.e.,
USD50,000,000) of this Contract. Nevertheless, the liability of the Reinsurers
shall never be more than USD50,000,000 Net Loss in respect of any one (1) Loss
Occurrence, nor more than USD100,000,000 Net Loss in all in respect of all Loss
Occurrences over both sections combined during a Contract Period, nor more than
USD200,000,000 Net Loss in all in respect of all Loss Occurrences over both
sections combined during the Contract Term.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



7.

     C. A statement of reinstatement premium due the Reinsurers shall be
prepared by the Reinsured and submitted to the Reinsurers with each loss payment
request hereunder. The reinstatement premium shall be based upon 100% of the
annual reinsurance premium earned by the Reinsurer hereunder. The amount of
reinstatement premium due Reinsurers shall be offset against the loss payment
due the Reinsured with only the net amount due to be remitted by the debtor
party.
Part Three — No Claims Bonus
     A. In the event that no claims arise under this Contract then the
Reinsurers will allow to the Reinsured a return premium of USD500,000 payable at
the end of the Contract Term.
     B. The return premium payment by the Reinsurers to the Reinsured shall
constitute the commutation of this Contract and such payment once effected shall
be regarded as a full and final release of the Reinsurers from all liability
hereunder.
ARTICLE VI — DEFINITION OF LOSS OCCURRENCE
     A. The term “Loss Occurrence” shall mean any one loss and/or series of
losses arising out of and directly caused by one Act or series of Acts of
Terrorism for the same apparent purpose or cause. The duration and extent of any
one Loss Occurrence shall be limited to all losses sustained by the Reinsured
during any period of seventy-two (72) consecutive hours arising out of the same
apparent purpose or cause. However, no such period of seventy-two
(72) consecutive hours may extend beyond the expiration of this Contract unless
direct physical damage by an Act of Terrorism occurs prior to the expiration and
within said period of seventy-two (72) consecutive hours, nor shall any period
of seventy-two (72) consecutive hours commence prior to the attachment of this
reinsurance.
     B. As respects coverage provided in Section I of the Article entitled
“Reinsurance Coverage”, Loss Occurrence shall be consistent with the
determination of the Secretary of the Treasury of a Certified Act of Terrorism.
As respects coverage provided in Section II of the Article entitled “Reinsurance
Coverage”, all losses flowing from an apparently coordinated plan of attack
shall be deemed a single Loss Occurrence even though they may be separate in
time or space subject always to the above seventy-two (72) hour period.
ARTICLE VII — NET RETAINED LINES
     A. This Contract applies only to that portion of the exposure to loss from
Acts of Terrorism on any Policy which the Reinsured retains net for its own
account, and in calculating the amount of any loss hereunder and also in
computing the amount or amounts in excess of which this Contract attaches, only
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



8.

loss or losses in respect of that portion of the exposure to loss from Acts of
Terrorism on any Policy which the Reinsured retains net for its own account
shall be included. Recoveries under TRIA and TRIEA referenced in the Article
entitled “Terrorism Recovery — Terrorism Risk Insurance Act of 2002” shall be
disregarded in calculating the Net Loss to which this reinsurance applies.
     B. The amount of the Reinsurers’ liability hereunder in respect of any loss
or losses shall not be increased by reason of the inability of the Reinsured to
collect from any other Reinsurers, whether specific or general, any amounts
which may have become due from such Reinsurers, whether such inability arises
from the insolvency of such other Reinsurers or otherwise.
     C. Where the Reinsured comprises more than one insurance company,
reinsurance among the companies collectively called the “Reinsured” hereunder or
between any of them and any of their affiliates under common control with the
Reinsured shall be entirely disregarded for all purposes of this Contract.
     D Permission is hereby granted to the Reinsured to carry underlying
Terrorism reinsurance below the attachment of this Contract and recoveries made
thereunder shall be disregarded for all purposes of this Contract and shall
inure to the sole benefit of the Reinsured.
ARTICLE VIII — REVIEW
     A. The Reinsured has provided the Reinsurers, prior to the commencement of
this Contract, with information concerning its Policy forms and Underwriting
Practices and Covered Policies in respect to coverage for Acts of Terrorism. The
Reinsured shall report to the Reinsurers as soon as practically possible upon
the happening of any of the following:

  1.   Change in control of the Reinsured via a closing upon a definitive
agreement to sell or merge approved by the applicable regulatory authorities
including but not limited to (a) become merged with, acquired or controlled by
any company, corporation or individual(s) not controlling the party’s operations
previously (though excluding transactions among entities under common control);
or     2.   a transfer by portfolio transfer of the Business Covered; or     3.
  Material Change in the Reinsured’s Underwriting Practices that materially
increases the Reinsured’s underwriting exposure to a Loss Occurrence arising
from an Act of Terrorism. For the purpose of this condition, a material change
shall mean the following: (i) from inception, an increase of 20% or
USD20,000,000, whichever is greater, or

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



9.

      more in the Total Insured Values covered in those zip codes set forth in
Schedule A, Target Area zip codes (“Target Area TIV Increase”) or (ii) any
material change to the Reinsured’s coverage forms concerning terrorism
(“Material Change”), or (iii) the commencement of the Reinsured offering
terrorism coverage on a stand-alone basis (“Offering of Stand-Alone Terrorism”).
        As used herein, the reference to a “zip code” or a “Target Area zip
code” shall mean that entire area encompassed by all zip codes within an area
described by reference only to the first three digits of a zip code.         For
example, an area made up of zip codes 89712, 89713, and 89714 will be considered
for the purposes of this Contract the “zip code” or “Target Area zip code” of
“897”

     B. In the event of a failure to timely report to the Reinsurers in
sub-paragraphs A1. or A2. above, the Reinsurer shall have a right to cancel the
Contract with fifteen (15) days advance notice.
     C. In the event of A3. above,

  1.   The Reinsurer shall have the right to review the impact of any Material
Change in the Reinsured’s Underwriting Practices and either accept the change or
propose a modification to the terms of this Contract;     2.   In the event
that: (i) the Material Change in the Reinsured’s Underwriting Practices is not
reported to the Reinsurer in a timely fashion or (ii) the Reinsured does not
accept the Reinsurer’s proposal to modify the terms of this Contract per
sub-paragraph C1. above, then the following conditions shall apply:

  a.   In respect of a Material Change or Offering of Stand-Alone Terrorism, no
coverage shall be afforded hereunder for that portion of Net Loss from a Loss
Occurrence that occurs after the date of the Material Change/Offering of
Stand-Alone Terrorism that directly results from such Material Change and/or
Offering of Stand-Alone Terrorism.     b.   In respect of a Target Area TIV
Increase, the Reinsurer shall have the option to reduce the contribution to Net
Loss in a Loss Occurrence from a Target Area

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



10.

      according to the following fraction:         (Total Insured Value in
applicable Target Area at the inception of this Contract * 1.20)* divided by
actual Total Insured Value in applicable Target Area at the date of the Loss
Occurrence.         *In the event that USD20,000,000 is greater than 1.2 times
the Total Insured Value in the applicable Target Area at the inception of this
Contract, such amount shall be utilized rather than 1.2 times the Total Insured
Value in the applicable Target Area at the inception of this Contract.

     D. In the event that there is a Certified Act of Terrorism during the
Contract Term and there is a change in the Reinsured’s Exposure by 50% or more
during the end of the second Contract Period in relation to the end of the first
Contract Period, the reinsurance premium set forth in this Contract shall be
adjusted in the manner set forth below. The change in the Reinsured’s Exposure
shall be measured by comparing the Reinsured’s Exposure for the second Contract
Period to that for the first Contract Period of this Contract. The reinsurance
premium under this Contract for the second Contract Period (and any subsequent
short period) shall be adjusted by increasing the reinsurance premium set forth
in this Contract by the percentage increase of the Reinsured’s Exposure that
exceeds 50% for the second Contract Period over the first Contract Period. The
adjustment shall be reported and any premium due to the Reinsurers shall be paid
as soon as practicable after the end of the applicable Contract Period.
ARTICLE IX — REPORTS, LOSS AND LOSS SETTLEMENTS
Part One — Reinsured Exposures
     A. The Reinsured has provided the Reinsurers a statement of Reinsured
Exposure prior to the Contract Term, (“Statement”), reflecting the Reinsured’s
Total Insured Values for terrorism coverage at the date of that report (“Gross
TIV”) plus the Total Insured Values for Terrorism coverage in the Target Area
zip codes at the same date. The Reinsured shall provide the Reinsurers an
updated Statement each calendar quarter thereafter during the Contract Term,
reflecting the Gross TIV and the subtotal for the Total Insured Values for
Terrorism coverage in the Target Area zip codes at the same date. Such report
shall be due within ninety (90) days following the end of each calendar quarter.
     B. The term “Reinsured Exposure” shall mean the difference between the
Gross TIV and the Total Insured Values for Terrorism coverage in the Target Area
zip codes on the date of the report.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]

 



--------------------------------------------------------------------------------



 



11.
Part Two — Claim Reporting
     A. The Reinsured shall advise the Reinsurers promptly of all losses which,
in the opinion of the Reinsured, are likely to result in a claim hereunder or
are incurred in the Reinsured’s books at 50% of the retention hereunder and of
all subsequent developments thereto that may materially affect the position of
the Reinsurers. Inadvertent omission or oversight in giving such notice shall in
no way affect the liability of the Reinsurers. However, the Reinsurers shall be
informed of such omission or oversight promptly upon its discovery.
     B. The Reinsured shall have the right to settle all claims under its
Policies. All loss settlements made by the Reinsured, within the terms and
conditions of this Contract, and provided that such settlement is not an
Ex-Gratia settlement made without the prior approval of the Reinsurers, shall be
binding upon the Reinsurers, and the Reinsurers agree to pay or allow, as the
case may be, their share of each such settlement in accordance with this
Contract all amounts for which it is obligated immediately upon being furnished
by the Reinsured with Reasonable Evidence of the Amount Due. Reasonable Evidence
of the Amount Due shall consist of a notarized certification by an Officer of
the Reinsured that the amount requested to be paid and submitted by the
certification is due and payable to the Reinsured by the Reinsurers under the
terms and conditions of this Contract.
     C. “Ex-gratia settlements”, as used in this Contract, will mean all
settlements of losses not covered under the express terms of the policies that
are primarily motivated by the customer business relationship. “Ex-gratia
settlements” will not include Loss Excess of Policy Limits as defined in the
Article entitled “Loss Excess of Policy Limits” nor settlements of losses which
(1) arise from court decisions or other judicial acts or orders, (2) arise from
the good faith position of the Reinsured of probable coverage under the
Policies, nor (3) settlements made to avoid costs that could be incurred in
connection with potential or actual litigation relating to coverage issues
arising under the Policies subject to this Contract.
     D. In addition, the Reinsured shall furnish the Reinsurers a periodic
statement showing the unearned premium, the total reserves for outstanding Net
Losses including loss adjustment expense, and such other information as may be
required by the Reinsurers for completion of their NAIC annual statements.
ARTICLE X — LOSS EXCESS OF POLICY LIMITS
     A. “Loss Excess of Policy Limits” means 80% of any amount of loss, together
with any legal costs and expenses incurred in connection therewith, paid as
damages or in settlement by the Reinsured in excess of its Policy Limits, but
otherwise within the coverage terms of the Policy, arising from an allegation or
claim of its insured, its insured’s assignee, or other third party, which
alleges negligence, gross negligence, bad faith or other tortuous conduct on the
part of the
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



12.

Reinsured in the handling of a claim under a Policy subject to this Contract, in
rejecting a settlement within the Policy Limits, in discharging a duty to defend
or prepare the defense in the trial of an action against its insured, or in
discharging its duty to prepare or prosecute an appeal consequent upon such an
action. For the avoidance of doubt, the decision by the Reinsured to settle a
claim for an amount within the coverage of the Policy but not within the Policy
limit when the Reinsured has reasonable basis to believe that it may have
liability to its insured or assignee or other third party on the claim will be
deemed a Loss Excess of Policy Limits.
     B. A Loss Excess of Policy Limits shall be deemed to have occurred on the
same date as the loss covered under the Reinsured’s original Policy and shall be
considered part of the original loss (subject to other terms of this Contract.)
     C. A Loss Excess of Policy Limits shall not include a loss incurred by the
Reinsured as the result of any fraudulent or criminal act directed against the
Reinsured by any officer or director of the Reinsured acting individually or
collectively or in collusion with any other organization or party involved in
the presentation, defense, or settlement of any claim under this Contract.
     D. Recoveries, whether collectible or not, including any retentions and/or
deductibles, from any other form of insurance or reinsurance which protect the
Reinsured against any loss or liability covered under this Article shall inure
to the benefit of the Reinsurers and shall be deducted from the total amount of
Loss Excess of Policy Limits in determining the amount of Loss Excess of Policy
Limits that shall be indemnified under this Article.
     E. The Reinsured shall be indemnified in accordance with this Article to
the extent permitted by applicable law.
ARTICLE XI — ORIGINAL CONDITIONS
          The Reinsurer’s liability to the Reinsured shall be subject in all
respects to the same risks, terms, clauses, conditions, interpretations,
alterations, modifications cancellations and waivers as the respective
insurances of the Reinsured’s Policies and the Reinsurer shall pay losses as may
be paid thereon, the true intent of this Contract being that in each and every
case to which this Contract applies, the Reinsurer shall follow the settlements
of the Reinsured, subject always to the limits, terms and conditions of this
Contract .
ARTICLE XII — ERRORS AND OMISSIONS
          Inadvertent delays, errors or omissions made by the Reinsured in
connection with this Contract (including the reporting of claims) shall not
relieve the Reinsurer from any liability which would have attached had such
delay, error or omission not occurred, provided always that such delay, error or
omission shall be
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



13.

rectified as soon as possible after discovery by the Reinsured’s Home Office.
Nothing in this Article shall, however, be held to override the provisions of
the Article entitled “Review”.
ARTICLE XIII — CURRENCY
          Whenever the word “Dollars”, “USD” or the “$” sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. Amounts paid
or received by the Reinsured in any other currency shall be converted to United
States Dollars at the rate of exchange at the date such transaction is entered
on the books of the Reinsured.
ARTICLE XIV — FEDERAL EXCISE TAX AND OTHER TAXES
     A. To the extent that any portion of the reinsurance premium for this
Contract is subject to the Federal Excise Tax (as imposed under Section 4371 of
the Internal Revenue Code) and the Reinsurer is not exempt therefrom, the
Reinsurer shall allow for the purpose of paying the Federal Excise Tax, a
deduction by the Reinsured of the applicable percentage of the premium payable
hereon. In the event of any return of premium becoming due hereunder, the
Reinsurer shall deduct the applicable same percentage from the return premium
payable hereon and the Reinsured or its agent shall take steps to recover the
tax from the United States Government. In the event of any uncertainty, upon the
written request of the Reinsured, the Reinsurer will immediately file a
certificate of a senior corporate officer of the Reinsurer certifying to its
entitlement to the exemption from the Federal Excise Tax with respect to one or
more transactions.
     B. In consideration of the terms under which this Contract is issued, the
Reinsured undertakes not to claim any deduction of the premium hereon when
making Canadian Tax returns or when making tax returns, other than Income or
Profits Tax returns, to any State or Territory of the United States of America
or to the District of Columbia.
ARTICLE XV — ACCESS TO RECORDS
          The Reinsured shall place at the disposal of the Reinsurer at all
reasonable times, and the Reinsurer shall have the right to inspect through its
designated representatives, during the term of this Contract and thereafter, all
non-privileged books, records and papers of the Reinsured directly related to
any reinsurance hereunder, or the subject matter hereof, provided that if the
Reinsurer has ceased active market operations, this right of access shall be
subject to that Reinsurer being current in all payments owed the Reinsured.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



14.

ARTICLE XVI — RESERVES
(Unless otherwise required by law to obtain full credit for this Contract, in
recognition of the security in place under the Lloyd’s Credit for Reinsurance
Trust, the provisions of this Article shall not apply to participating Lloyd’s
syndicates.)
     A. If any Reinsurer is unauthorized or otherwise unqualified in any state
or other United States jurisdiction, and if, without such security, a financial
penalty to the Reinsured would result on any statutory statement or report it is
required to make or file with insurance regulatory authorities or a court of law
in the event of insolvency, for reasons of the Reinsured’s financial security
and condition, that Reinsurer will timely secure the Reinsurer’s share of
Obligations under this Contract in a manner, form, and amount acceptable to the
Reinsured and to all applicable insurance regulatory authorities in accordance
with this Article.
     B. The Reinsurer shall secure such Obligations, within thirty (30) days
after the receipt of the Reinsured’s written request regarding the Reinsurer’s
share of Obligations under this Contract (but not later than December 31) of
each year by either:

  1.   Clean, irrevocable, and unconditional evergreen letter(s) of credit
issued and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Reinsured’s domiciliary state and
acceptable to the Reinsured and to insurance regulatory authorities;     2.   A
trust account meeting at least the standards of New York’s Insurance
Regulation 114 and the Insurance Law of the Reinsured’s domiciliary state; or  
  3.   Cash advances or funds withheld or a combination of both, which will be
under the exclusive control of the Reinsured (“Funds Deposit”).

     C. The “Obligations” referred to herein means the then current (as of the
end of each calendar quarter) sum of:

  1.   The amount of the ceded unearned premium reserve for which the Reinsurer
is responsible to the Reinsured;     2.   The amount of Net Loss and other
amounts paid by the Reinsured for which the Reinsurer is responsible to the
Reinsured but has not yet paid;

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



15.

  3.   The amount of ceded reserves for Net Loss for which the Reinsurer is
responsible to the Reinsured;     4.   The amount of return and refund premiums
paid by the Reinsured for which the Reinsurer is responsible to the Reinsured
but has not yet paid.

     D. The Reinsured, or its successors in interest, may draw, at any time and
from time to time, upon the:

  1.   Established letter of credit (or subsequent cash deposit);     2.  
Established trust account (or subsequent cash deposit); or     3.   Funds
Deposit;

without diminution or restriction because of the insolvency of either the
Reinsured or the Reinsurer for one or more of the following purposes set forth
below:
     E. Draws shall be made only for the following purposes:

  1.   To make payment to and reimburse the Reinsured for the Reinsurer’s share
of Net Loss and other amounts paid by the Reinsured under its Policies and for
which the Reinsurer is responsible under this Contract that is due to the
Reinsured but unpaid by the Reinsurer including but not limited to the
Reinsurer’s share of premium refunds and returns; and     2.   To obtain a cash
advance of the entire amount of the remaining balance under any letter of credit
in the event that the Reinsured:

  a.   has received notice of non-renewal or expiration of the letter of credit
or trust account;     b.   has not received assurances satisfactory to the
Reinsured of any required increase in the amount of the letter of credit or
trust account, or its replacement or other continuation of the letter of credit
or trust account at least thirty (30) days before its stated expiration date;  
  c.   has been made aware that others may attempt to attach or otherwise place
in jeopardy the security represented by the letter of credit or trust account;
or

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



16.

  d.   has concluded that the trustee or issuing (or confirming) bank’s
financial condition is such that the security represented by the letter of
credit or trust account may be in jeopardy;

and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain un-liquidated and un-discharged at
least thirty (30) days prior to the stated expiration date or at the time the
Reinsured learns of the possible jeopardy to the security represented by the
letter of credit or trust account.
     F. If the Reinsured draws on the letter of credit or trust account to
obtain a cash advance, the Reinsured will hold the amount of the cash advance so
obtained in the name of the Reinsured in any qualified United States financial
institution as defined under the Insurance Law of the Reinsured’s domiciliary
state in trust solely to secure the Obligations referred to above and for the
use and purposes enumerated above and to return any balance thereof to the
Reinsurer:

  1.   Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Reinsured under this Contract; or     2.   In the
event the Reinsurer subsequently provides alternate or replacement security
consistent with the terms hereof and acceptable to the Reinsured.

     G. The Reinsured will prepare and forward at annual intervals or more
frequently as determined by the Reinsured, but not more frequently than
quarterly to the Reinsurer a statement for the purposes of this Article, showing
the Reinsurer’s share of Obligations as set forth above. If the Reinsurer’s
share thereof exceeds the then existing balance of the security provided, the
Reinsurer will, within fifteen (15) days of receipt of the Reinsured’s
statement, but never later than December 31 of any year, increase the amount of
the letter of credit, (or subsequent cash deposit), trust account or Funds
Deposit to the required amount of the Reinsurer’s share of Obligations set forth
in the Reinsured’s statement, but never later than December 31 of any year. If
the Reinsurer’s share thereof is less than the then existing balance of the cash
advance, the Reinsured will release the excess thereof to the Reinsurer upon the
Reinsurer’s written request. The Reinsurer will not attempt to prevent the
Reinsured from holding the cash advance or Funds Deposit so long as the
Reinsured is acting in accordance with this Article.
     H. Any assets deposited to a trust account will be valued according to
their current fair market value and will consist only of cash (U.S. legal
tender), certificates of deposit issued by a qualified United States financial
institution as defined under the Insurance Law of the Reinsured’s domiciliary
state and payable
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



17.

in cash, and investments of the types no less conservative than those specified
in Section 1404 (a)(1)(2)(3) (8) and (10) of the New York Insurance Law and
which are admitted assets under the Insurance Law of the Reinsured’s domiciliary
state. Investments issued by the parent, subsidiary, or affiliate of either the
Reinsured or the Reinsurer will not be eligible investments. All assets so
deposited will be accompanied by all necessary assignments, endorsements in
blank, or transfer of legal title to the trustee in order that the Reinsured may
negotiate any such assets without the requirement of consent or signature from
the Reinsurer or any other entity.
     I. All settlements of account between the Reinsured and the Reinsurer will
be made in cash or its equivalent. All income earned and received by the amount
held in an established trust account will be added to the principal.
     J. The Reinsured’s “successors in interest” will include those by operation
of law, including without limitation, any liquidator, rehabilitator, receiver,
or conservator.
     K. The Reinsurer will take any other reasonable steps that may be required
for the Reinsured to take full credit on its statutory financial statements for
the reinsurance provided by this Contract.
ARTICLE XVII — SERVICE OF SUIT
     A. This Article only applies to Reinsurers domiciled outside of the United
States and/or unauthorized in any state, territory or district of the United
States having jurisdiction over the Reinsured. Furthermore, this Article will
not be read to conflict with or override the obligations of the parties to
arbitrate their disputes as provided for in the Article entitled “Arbitration”.
This Article is intended as an aid to compelling arbitration or enforcing such
arbitration or arbitral award, not as an alternative to the Article entitled
“Arbitration” for resolving disputes arising out of this Contract.
     B. In the event of any dispute, the Reinsurer, at the request of the
Reinsured, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of any obligation to arbitrate disputes
arising from this Contract or the Reinsurer’s rights to commence an action in
any court of competent jurisdiction in the United States, to remove an action to
a United States District Court, or to seek a transfer of a case to another court
as permitted by the laws of the United States or of any state in the United
States.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



18.

     C. Service of process in any such suit against the Reinsurer may be made
upon Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, or the
entity identified on the Reinsurer’s signature page to this Contract, (whichever
applicable shall be hereinafter referred to as the “Firm”) and in any suit
instituted, the Reinsurer shall abide by the final decision of such court or of
any Appellate Court in the event of an appeal.
     D. The Firm is authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the
Reinsured to give a written undertaking to the Reinsured that they shall enter a
general appearance upon the Reinsurer’ behalf in the event such a suit shall be
instituted.
     E. Further, as required by and pursuant to any statute of any state,
territory or district of the United States which makes provision therefore, the
Reinsurer hereby designates the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as their true and lawful attorney upon whom
may be served any lawful process in any action, suit or proceeding instituted by
or on behalf of the Reinsured or any beneficiary hereunder arising out of this
Contract, and hereby designates the above-named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.
ARTICLE XVIII — ARBITRATION
     A. Any and all disputes between the Reinsured and the Reinsurer arising out
of, relating to, or concerning this Contract, whether sounding in contract or
tort and whether arising during or after termination of this Contract, shall be
submitted to the decision of a board of arbitration composed of two arbitrators
and an umpire (“Board”) meeting at a site in the city in which the principal
headquarters of the Reinsured are located. The arbitration shall be conducted
under the Federal Arbitration Act and shall proceed as set forth below.
     B. A notice requesting arbitration, or any other notice made in connection
therewith, shall be in writing and be sent certified or registered mail, return
receipt requested to the affected parties. The notice requesting arbitration
shall state in particulars all issues to be resolved in the view of the
claimant, shall appoint the arbitrator selected by the claimant and shall set a
tentative date for the hearing, which date shall be no sooner than ninety
(90) days and no later than one hundred fifty (150) days from the date that the
notice requesting arbitration is mailed. Within thirty (30) days of receipt of
claimant’s notice, the respondent shall notify claimant of any additional issues
to be resolved in the arbitration and of the name of its appointed arbitrator.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



19.

     C. Unless otherwise mutually agreed, the members of the Board shall be
impartial and disinterested and shall be current or former senior officers of
property-casualty insurance companies, reinsurance companies, or Lloyds
Underwriters or active or inactive lawyers with at least twenty (20) years of
experience in insurance and reinsurance not currently representing any party
participating in the arbitration. The Reinsured and the Reinsurer as aforesaid
shall each appoint an arbitrator and the two (2) arbitrators shall choose a
third arbitrator before instituting the hearing. As time is of the essence, if
the respondent fails to appoint its arbitrator within thirty (30) days after
having received claimant’s written request for arbitration, the claimant is
authorized to and shall appoint the second arbitrator. If the two (2)
arbitrators fail to agree upon the appointment of an umpire within thirty
(30) days after notification of the appointment of the second arbitrator, within
ten (10) days thereof, the two (2) arbitrators shall request ARIAS U. S.
(“ARIAS”) to apply its procedures to appoint a third arbitrator for the
arbitration with the qualifications set forth above in this Article. If the use
of ARIAS procedures fails to name an umpire, either party may apply to the court
named below to appoint an umpire with the above required qualifications. The
third arbitrator shall promptly notify in writing all parties to the arbitration
of his selection and of the scheduled date for the hearing. Upon resignation or
death of any member of the Board, a replacement shall be appointed in the same
fashion as the resigning or deceased member was appointed.
     D. The claimant and respondent shall each submit initial briefs to the
Board outlining the facts, the issues in dispute and the basis, authority, and
reasons for their respective positions within thirty (30) days of the date of
notice of appointment of the umpire. The claimant and the respondent may submit
a reply brief to the Board within ten (10) days after filing of the initial
brief(s). Initial and reply briefs may be amended by the submitting party at any
time, but not later than ten (10) days prior to the date of commencement of the
arbitration hearing. Reasonable responses shall be allowed at the arbitration
hearing to new material contained in any amendments filed to the briefs but not
previously responded to.
     E. The Board shall consider this Contract as an honorable engagement and
shall make a decision and award with regard to the terms expressed in this
Contract, the original intentions of the parties to the extent reasonably
ascertainable, and the custom and usage of the property and casualty insurance
and reinsurance business.
     F. The Board shall be relieved of all judicial formalities and the decision
and award shall be based upon a hearing in which evidence shall be allowed
though the formal rules of evidence shall not strictly apply. Cross examination
and rebuttal shall be allowed. At its own election or at the request of the
Board, either party may submit a post-hearing brief for consideration of the
Board within twenty (20) days of the close of the hearing.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



20.

     G. The Board shall render its decision and award in writing within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding.
     H. The Board may award (i) interest at a rate of up to four hundred
(400) basis points above the prime rate as published in the Wall Street Journal
(eastern edition), but not less than five percent (5%) per annum, on the date of
the award calculated from the date the Board determines that any amounts due the
prevailing party should have been paid to the prevailing party, (ii) attorney
fees and punitive, exemplary, or treble damages if the actions of either party
in prosecuting, defending or causing the arbitration are made in bad faith and
constitute outrageous behavior in the opinion of the Board.
     I. Either party may apply to a court of competent jurisdiction for an order
confirming any decision and the award; a judgment of that Court shall thereupon
be entered on any decision or award. If such an order is issued, the attorneys’
fees of the party so applying and court costs will be paid by the party against
whom confirmation is sought.
     J. Except in the event of a consolidated arbitration, each party shall bear
the expense of the one arbitrator appointed by it and shall jointly and equally
bear with the other party the expense of any stenographer requested, and of the
umpire. The remaining costs of the arbitration proceedings shall be finally
allocated by the Board.
     K. Subject to customary and recognized legal rules of privilege, each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses at the arbitration those of its employees, those of
its affiliates as any other participating party reasonably requests which are
relevant providing always that the same witnesses and documents be obtainable
and relevant to the issues before the arbitration and not be unduly burdensome
or excessive.
     L. The parties may mutually agree as to pre-hearing discovery prior to the
arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.
     M. The Board shall be the final judge of the procedures of the Board, the
conduct of the arbitration, of the rules of evidence, the rules of privilege and
production and of excessiveness and relevancy of any witnesses and documents
upon the petition of any participating party. To the extent permitted by law,
the
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



21.

Board shall have the authority to issue subpoenas and other orders to enforce
their decisions. The Board shall also have the authority to issue interim
decisions or awards in the interest of fairness, full disclosure, and a prompt
and orderly hearing and decision and award by the Board.
     N. Upon request of the Reinsured made to the affected Reinsurers and to the
Board not later than ten (10) days after the third arbitrator’s appointment, the
Board may order a consolidated hearing between the Reinsured and all affected
Reinsurers participating in this Contract if the Board is satisfied in its
discretion that the issues in dispute affect more than one Reinsurer and a
consolidated hearing would be in the interest of fairness, and a prompt and cost
effective resolution of the issues in dispute.
     O. If the parties mutually agree to or the Board orders a consolidated
hearing, all other affected participating Reinsurers shall join and participate
in the arbitration under time frames established by the Board and will be bound
by the Board’s decision and award unless excused by the Board in its discretion.
     P. Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.
     Q. In the event of an order of consolidation by the Board, the arbitrator
appointed by the original Reinsurer shall be subject to being and may be
replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer,
the Reinsurer with the largest participation in this Contract affected by the
dispute. In the event two (2) or more Reinsurers affected by the dispute each
have the same largest participation, they shall agree among themselves as to the
replacement arbitrator, if any, to be appointed. The third arbitrator shall be
the final determiner in the event of any dispute over replacement of that
arbitrator. All other aspects of the arbitration shall be conducted as provided
for in this Article provided that (1) each party actively participating in the
consolidated arbitration will have the right to its own attorney, position, and
related claims and defenses; (2) each party will not, in presenting its
position, be prevented from presenting its position by the position set forth by
any other party; and (3) the cost and expense of the arbitration, exclusive of
attorney’s fees (which will be borne exclusively by the respective retaining
party) but including the expense of any stenographer by each party actively
participating in the consolidated arbitration or as the Board shall determine to
be fair and appropriate under the circumstances.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



22.

ARTICLE XIX — INSOLVENCY
     A. In the event of insolvency and the appointment of a conservator,
liquidator, or statutory successor of the Reinsured, the portion of any risk or
obligation assumed by the Reinsurer shall be payable to the conservator,
liquidator, or statutory successor on the basis of claims allowed against the
insolvent Reinsured by any court of competent jurisdiction or by any
conservator, liquidator, or statutory successor of the Reinsured having
authority to allow such claims, without diminution because of that insolvency,
or because the conservator, liquidator, or statutory successor has failed to pay
all or a portion of any claims.
     B. Payments by the Reinsurer as above set forth shall be made directly to
the Reinsured or to its conservator, liquidator, or statutory successor, except
where this contract of reinsurance specifically provides another payee of such
reinsurance or except as provided by applicable law and regulation (such as
subsection (a) of section 4118 of the New York Insurance laws) in the event of
the insolvency of the Reinsured.
     C. In the event of the insolvency of the Reinsured, the liquidator,
receiver, conservator or statutory successor of the Reinsured shall give written
notice to the Reinsurer of the pendency of a claim against the insolvent
Reinsured on the Policy or Policies reinsured within a reasonable time after
such claim is filed in the insolvency proceeding and during the pendency of such
claim any Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated any defense or
defenses which it may deem available to the Reinsured or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable subject to court approval against the insolvent
Reinsured as part of the expense of liquidation to the extent of a proportionate
share of the benefit which may accrue to the Reinsured solely as a result of the
defense undertaken by the Reinsurer.
     D. Where two (2) or more Reinsurers are involved in the same claim and a
majority in interest elects to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the Reinsured.
ARTICLE XX — CLAIMS COOPERATION
          When so requested in writing, the Reinsured shall afford the Reinsurer
or its representatives an opportunity to be associated with the Reinsured, at
the expense of the Reinsurer, in the defense of any claim, suit or proceeding
involving this Contract, and the Reinsured and the Reinsurer shall cooperate in
every respect in the defense of such claim, suit or proceeding, provided the
Reinsured shall have the right to make any decision in the event of disagreement
over any matter of defense or settlement subject always to the conditions of the
Article entitled “Original Conditions”.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]





--------------------------------------------------------------------------------



 



23.
ARTICLE XXI — CONFIDENTIALITY
     A. The information, data, statements, representations and other materials
provided by the Reinsured or the Reinsurer to the other arising from
consideration and participation in this Contract whether contained in the
reinsurance submission, this Contract, or in materials or discussions arising
from or related to this Contract, may contain confidential or proprietary
information as expressly indicated by the disclosing party in writing from time
to time to the other party of the respective parties (“Confidential
Information”). This Confidential Information is intended for the sole use of the
parties to this Contract (and their retrocessionaires, respective auditors and
legal counsel) as may be necessary in analyzing and/or accepting a participation
in and/or executing their respective responsibilities under or related to this
Contract. Disclosing or using Confidential Information disclosed under this
Contract for any purpose beyond (i) the scope of this Contract, (ii) the
reasonable extent necessary to perform rights and responsibilities expressly
provided for under this Contract, (iii) the reasonable extent necessary to
administer, report to and effect recoveries from retrocessional Reinsurers, or
(iv) persons with a need to know the information and who are obligated to
maintain the confidentiality of the Confidential Information or who have agreed
in writing to maintain the confidentiality of the Confidential Information is
expressly forbidden without the prior written consent of the disclosing party.
Copying, duplicating, disclosing, or using Confidential Information for any
purpose beyond this expressed purpose is forbidden without the prior written
consent of the disclosing party.
     B. Should a party (“Receiving Party”) receive a third party demand pursuant
to subpoena, summons, or court or governmental order, to disclose Confidential
Information that has been provided by another party to this Contract
(“Disclosing Party”), the Receiving Party shall, to the extent permitted by law,
make commercially reasonable efforts to notify the Disclosing Party promptly
upon receipt of the demand and prior to disclosure of the Confidential
Information and provide the Disclosing Party a reasonable opportunity to object
to the disclosure. If such notice is provided, the Receiving Party may after the
passage of five (5) business days after providing notice, proceed to disclose
the Confidential Information as necessary to satisfy such a demand without
violating this Contract. If the Disclosing Party timely objects to the release
of the Confidential Information, the Receiving Party will comply with the
reasonable requests of the Disclosing Party in connection with the Disclosing
Party’s efforts to resist release of the Confidential Information. The
Disclosing Party shall bear the cost of resisting the release of the
Confidential Information.
ARTICLE XXII — LATE PAYMENTS
     A. Payments from the Reinsurer to the Reinsured shall have as a due date
the date on which the Reinsured Reasonable Evidence of Amount Due is received by
the Reinsurer, and shall be overdue sixty (60) days thereafter.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



24.

Payments due from the Reinsurer to the Reinsured will not be considered overdue
if the Reinsurer requests, in writing, that such payment be made by drawing on a
letter of credit or other similar method of funding that has been established
for this Contract, provided that there is an adequate balance in place, and
further provided that such advice to draw is received by the Reinsured within
the sixty (60) day deadline set forth above. Payments from the Reinsured to the
Reinsurer will have a due date as the date specified in this Contract and will
be overdue sixty (60) days thereafter. Premium adjustments will be overdue sixty
(60) days from the Contract due date or one hundred (120) days after the
expiration or renewal date, whichever is greater.
     B. The Reinsured will provide the Reinsurer with reasonable evidence of
amount due, supplemented by copies of any proof of loss and a copy of the claim
adjuster’s report(s) or any other reasonable evidence of indemnification. If
subsequent to receipt of this evidence, the information contained therein is
unreasonably insufficient or not in substantial accordance with the contractual
conditions of this Contract, then the payment due date as specified above will
be deemed to be the date upon which the Reinsurer received the additional
information necessary to approve payment of the claim and the claim is presented
in a reasonably acceptable manner. This paragraph is only for the purpose of
establishing when a claim payment is overdue, and will not alter the provisions
of the Article entitled “Reports, Loss and Loss Settlements” or other pertinent
contractual stipulations of this Contract.
     C. If payment is made of overdue amounts within thirty (30) days of the due
date, overdue amounts will bear simple interest from the overdue date at a rate
determined by the one-month London Interbank Offered Rate for the first business
day of the calendar month in which the amount becomes overdue, as published in
The Wall Street Journal, plus four hundred (400) basis points to be calculated
weekly. If payment is made of overdue amounts more than thirty (30) days after
the due date, overdue amounts will bear simple interest from the overdue date at
a rate determined by the one-month London Interbank Offered Rate for the first
business day of the calendar month in which the amount becomes overdue, as
published in The Wall Street Journal, plus four hundred basis (400) points to be
calculated weekly but in no event less than five percent (5%) simple interest.
If the sum of the compensating additional amount computed in respect of any
overdue payment is less than 0.25% of the amount overdue, or $1,000, whichever
is greater, and/or the overdue period is one week or less, then the interest
amount shall be waived. The basis point standards referred to above shall be
doubled if the late payment is due from a Reinsurer who is no longer an active
reinsurance market.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



25.

ARTICLE XXIII — OFFSET
          The Reinsured and the Reinsurer shall have the right to offset any
balance or amounts due from one party to the other under the terms of this
Contract. The party asserting the right of offset may exercise such right any
time whether the balances due are on account of premiums or losses or otherwise
and immediately inform the Intermediary accordingly. In the event of the
insolvency of any party, offset shall be as permitted by applicable law.
ARTICLE XXIV — SPECIAL TERMINATION
     A. The Reinsured may terminate or commute this Contract upon the happening
of any one (1) of the following circumstances at any time by the giving of
fifteen (15) days prior written notice to the Reinsurer:

  1.   The Reinsurer ceases active underwriting operations or a State Insurance
Department or other legal authority orders the Reinsurer to cease writing
business in all jurisdictions; or     2.   The Reinsurer has: a) become
insolvent, b) been placed under supervision (voluntarily or involuntarily), c)
been placed into liquidation or receivership, or d) had instituted against it
proceedings for the appointment of a supervisor, receiver, liquidator,
rehabilitator, conservator or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations; or
    3.   The Reinsurer’s (a) policyholders’ surplus (“PHS”) has been reduced by
whichever is greater, (i) twenty percent (20%) of the amount of PHS at the
inception of this Contract or (ii) twenty percent (20%) of the amount of PHS
stated in its last filed quarterly or annual statutory statement with its state
of domicile; or (b) AM Best’s insurer financial strength rating becomes less
than “A-” (N.B. as respects alien Reinsurers, a Standard & Poor’s Insurance
Rating of less than “BBB” will apply; as respects Lloyd’s Syndicates where an AM
Best insurer financial strength rating is not available, a reduction of the
Reinsurer’s S&P Lloyd’s Syndicate Assessment (LSA) ranking from the LSA ranking
that was in effect at either the inception of this Contract or the beginning of
the most current annual term of this Contract will apply); or     4.   The
Reinsurer has entered into a definitive agreement to (a) become merged with,
acquired or controlled by any company, corporation or individual(s) not
affiliated with or controlling the party’s operations previously; or
(b) directly or indirectly

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



26.

assign all or essentially all of its entire liability for Obligations (as
defined in the Article entitled “Reserves”) under this Contract to another party
without the Reinsured’s prior written consent; or

  5.   There is either (a) a severance or obstruction of free and unfettered
communication and/or normal commercial or financial intercourse between the
United States of America and the country in which the Reinsurer is incorporated
or has its principal office as a result of war, currency regulations or any
circumstances arising out of political, financial or economic uncertainty; or
(b) a severance (of any kind) of any two or more of the following executives of
the Reinsurer from active employment of the Reinsurer during the most recent
sixty (60) day period: President, Chief Underwriting Officer, Chief Actuary,
Chief Claims Officer or Chief Financial Officer.

     B. In the event that notice of termination is given by reason of an event
described in A3 above (the “Termination Notice”) and prior to the effective date
of the termination (the “Termination Date”), the Chief Financial Officer of the
Reinsurer represents and certifies in writing to the Reinsured that (i) the
deterioration of the Reinsurer’s financial condition is the direct and sole
result of a recent major property catastrophe(s) or the result of an Act(s) of
Terrorism (either the “Event”) and (ii) that it is actively seeking and has a
high probability of successfully obtaining additional capital to substantially
replace the capital loss because of the Event (the “Extension Notice”), the
Termination Date shall be extended an additional thirty (30) days from the
Termination Date (the “Extended Termination Date”). If prior to the Extended
Termination Date, the Chief Financial Officer of the Reinsurer represents and
certifies in writing to the Reinsured that (a) it has raised sufficient capital
so as to return its PHS to within five percent (5%) of the Reinsurer’s PHS last
filed with its domiciliary regulatory authorities prior to the Event,
(b) obtained reinstatement of its rating agency grade(s) to the level as existed
immediately prior to the Event, the Termination Notice shall be null and void.
Otherwise, this Contract shall terminate on the Extended Termination Date in the
manner described in the Termination Notice.
     C. In the event the Reinsured elects termination, the Reinsured shall with
the notice of termination specify that termination will be on a cut-off basis
and thus relieve the Reinsurer for losses occurring subsequent to the
Reinsurer’s specified termination date. The Reinsurer shall within fifteen
(15) days of the termination date return the liability for the unearned portion
of any ceded premium paid hereunder, calculated as of the termination date, and
cash in that amount and the minimum premium provisions, if any, shall be waived.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



27.

     D. In the event the Reinsured elects to commute, the Reinsurer shall return
the sum total of the net present value (“capitalized”) of the ceded (1) Reserves
for Net Loss outstanding, (2) Reserves for Net Loss incurred but not reported,
and (3) unearned premium reserves. In the event the parties are unable to agree
on the capitalized value of the reserves to be returned to the Reinsured, the
Reinsured and the Reinsurer shall jointly appoint an independent and neutral
actuary experienced in such matters and the mutually agreed actuary shall render
a decision. In the event that the Reinsured and the Reinsurer are unable to
agree upon a single actuary within thirty (30) days, the parties shall ask the
then current President of the Casualty Actuarial Society to appoint an actuary
with those qualifications within another thirty (30) days. The decision of the
actuary will be final and binding on both parties. The Reinsured and the
Reinsurer shall share equally the fees and expenses of the actuary. Upon payment
of the amount so agreed or determined by the actuary to the Reinsured, the
Reinsurer and the Reinsured shall each be completely released from all liability
to each other under this Contract.
     E. If the Reinsurer is not otherwise obligated under the Article entitled
“Reserves” of this Contract, to provide the Reinsured security in order for the
Reinsured to obtain credit for the reinsurance provided by this Contract and the
Reinsurer has not cured the conditions described above, other than as expressed
in conditions 5 and 6 above, the Reinsured shall also have the option, if it
does not elect the commutation option described above, to require the Reinsurer
to provide the Reinsured with collateral funding as if the Reinsurer were
otherwise obligated to provided security for the Reinsurer’s obligations under
this Contract in an amount and manner and as provided for under the Article
entitled “Reserves” of this Contract. The Reinsured shall have the option to
require the Reinsurer to provide collateral funding but, provided it is
reasonably acceptable to the Reinsured and any insurance regulatory authorities
involved, the Reinsurer shall have the sole option of determining the method of
funding referred to above. In recognition of security a participating Reinsurer
or Lloyd’s Syndicate may place under the terms of a master trust agreement, such
as the US Lloyd’s Credit for Reinsurance Trust, the provisions of this Paragraph
shall not apply to that participating Reinsurer or Lloyd’s Syndicate that has
fully funded 100% of the Obligations to the Reinsured, as the term Obligations
is defined in the Article entitled “Reserves”, pursuant to the terms of that
trust agreement and the applicable funding requirements and procedures.
ARTICLE XXV — TERRORISM RECOVERY — TERRORISM RISK INSURANCE ACT OF 2002
     A. As respects the Insured Losses of the Reinsured for each Program Year,
to the extent the Reinsured’s total reinsurance recoverables for Insured Losses,
whether collected or not, when combined with the financial assistance available
to the Reinsured under the Act exceeds the aggregate amount of Insured Losses
paid by the Reinsured, less any other recoveries or reimbursements, (the
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



28.

“Excess Recovery”), a share of the Excess Recovery shall be allocated to the
Reinsured and the Reinsurer. The Reinsured’s share of the Excess Recovery shall
be deemed to be an amount equal to the proportion that the Reinsured’s Insured
Losses bear to the Insurer’s total Insured Losses for each Program Year. The
Reinsurer’s share of the Excess Recovery shall be deemed to be an amount equal
to the proportion that the Reinsurer’s payment of Insured Losses under this
Contract bears to the Reinsured’s total collected reinsurance recoverables for
Insured Losses. The Reinsured shall provide the Reinsurer with all necessary
data respecting the transactions covered under this Article.
     B. The method set forth herein for determining an Excess Recovery is
intended to be consistent with the United States Treasury Department’s
construction and application of Section 103 (g)(2) of the Act. To the extent it
is inconsistent, it shall be amended to conform with such construction and
application, nevertheless the Reinsured shall be the sole judge as to the
allocation of TRIA Recoveries to this or to other reinsurance Contracts.
     C. “Act” as used herein shall mean the Terrorism Risk Insurance Act of 2002
and any subsequent amendment thereof or any regulations promulgated thereunder.
“Reinsured” shall have the same meaning as “Insurer” under the Act and “Insured
Losses”, and “Program Year” shall follow the definitions as provided in the Act.
ARTICLE XXVI — VARIOUS OTHER TERMS
     A. This Contract shall be binding upon and inure to the benefit of the
Reinsured and Reinsurer and their respective successors and assigns provided,
however, that this Contract may not be assigned by either party without the
prior written consent of the other which consent may be withheld by either party
in its sole unfettered discretion. This provision shall not be construed to
preclude the assignment by the Reinsured of reinsurance recoverables to another
party for collection.
     B. The territorial limits of this Contract shall be identical with those of
the Reinsured’s Policies.
     C. This Contract shall constitute the entire agreement between the parties
with respect to the Business Covered hereunder. There are no understandings
between the parties other than as expressed in this Contract or any amendment
thereto. Any change or modification of this Contract shall be null and void
unless made by amendment to the Contract and signed by both parties or otherwise
clearly and unequivocally amended by exchange of letters or electronic mail.
Nothing in this Article shall act to preclude the introduction of
submission-related documents in any dispute between the parties.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



29.

     D. Except as may be provided in the Article entitled “Arbitration”, this
Contract shall be governed by and construed according to the laws of the
Commonwealth of Pennsylvania, exclusive of that state’s rules with respect to
conflicts of law.
     E. The headings preceding the text of the Articles and paragraphs of this
Contract are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Contract.
     F. This Contract is solely between the Reinsured and the Reinsurer, and in
no instance shall any insured, claimant or other third party have any rights
under this Contract.
     G. If any provisions of this Contract should be invalid under applicable
laws, the latter shall control but only to the extent of the conflict without
affecting the remaining provisions of this Contract.
     H. The failure of the Reinsured or Reinsurer to insist on strict compliance
with this Contract or to exercise any right or remedy shall not constitute a
waiver of any rights contained in this Contract nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising any remedy.
     I. Each party shall be excused for any reasonable failure or delay in
performing any of its respective obligations under this Contract, if such
failure or delay is caused by Force Majeure. “Force Majeure” shall mean any act
of God, strike, lockout, act of public enemy, any accident, explosion, fire,
storm, earthquake, flood, drought, peril of sea, riot, embargo, war or foreign,
federal, state or municipal order or directive issued by a court or other
authorized official, seizure, requisition or allocation, any failure or delay of
transportation, shortage of or inability to obtain supplies, equipment, fuel or
labor or any other circumstance or event beyond the reasonable control of the
party relying upon such circumstance or event; provided, however, that no such
Force Majeure circumstance or Event shall excuse any failure or delay beyond a
period exceeding ten (10) days from the date such performance would have been
due but for such circumstance or Event.
     J. The Obligations of each Reinsurer with respect to this Contract are
several and not joint and in the event of any failure or default by any
Reinsurer to perform any of its Obligations hereunder, no other Reinsurer shall
have any obligation with respect to such failure or default.
     K. This Contract may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



30.

ARTICLE XXVII — INTERMEDIARY
     A. Towers Perrin Forster & Crosby, Inc. is hereby recognized as the
Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Reinsured or
the Reinsurer through Towers Perrin, 1500 Market Street, Centre Square East,
Philadelphia, PA 19102-4790. Payments by the Reinsured to the Intermediary shall
be deemed to constitute payment to the Reinsurer. Payments by the Reinsurer to
the Intermediary shall be deemed to constitute payment to the Reinsured only to
the extent that such payments are actually received by the Reinsured.
     B. Whenever notice is required within this Contract, such notice may be
given by certified mail, registered mail, or overnight express mail. Notice
shall be deemed to be given on the date received by the receiving party.
 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]



--------------------------------------------------------------------------------



 



 

SCHEDULE A
TARGET AREA ZIP CODES

          ZIP CODE   US STATE   US COUNTY
10022
  NEW YORK   NEW YORK
89109
  NEVADA   CLARK
10017
  NEW YORK   NEW YORK
10036
  NEW YORK   NEW YORK
10019
  NEW YORK   NEW YORK
10020
  NEW YORK   NEW YORK
60606
  ILLINOIS   COOK
10001
  NEW YORK   NEW YORK
10038
  NEW YORK   NEW YORK
22102
  VIRGINIA   FAIRFAX
10004
  NEW YORK   NEW YORK
10021
  NEW YORK   NEW YORK
60603
  ILLINOIS   COOK
55402
  MINNESOTA   HENNEPIN
92618
  CALIFORNIA   ORANGE
23607
  VIRGINIA   NEWPORT NEWS CITY
90245
  CALIFORNIA   LOS ANGELES (REST OF)
60611
  ILLINOIS   COOK
94104
  CALIFORNIA   SAN FRANCISCO
90278
  CALIFORNIA   LOS ANGELES (REST OF)
92101
  CALIFORNIA   SAN DIEGO

 
Towers Perrin No. G26004.07
FINAL
(TOWERS PERRIN LOGO) [w41777w4177702.gif]

 